Judgment unanimously affirmed, without costs of this appeal' to either party. Memorandum: In the light of the factual situation- presented here it does not appear the defendant could have been prejudiced either by the court’s confused instructions in answer to a jiuror’s question, latex élarified, or by his unusual conduct in having the jury returned to the eourt-room after two hours’ deliberation to' a'sk of. eaeh- individual juror if he- had any question, which practice we do- not approve. While some of the ensuing questions and comments added only to the confusion- of the situation there would appear to- be nothing presented that- prejudiced- the rights of the parties to a fair and proper' determination of the issues. (Appeal from judgment of Brie Trial Term for plaintiff in an automobile negligence action.}
Present— Bastow, J. P., Goldman, Henry) D'el Vecehio- and Marsh, JJ.